 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    ANTHONY DEMETRIS IRBY,                             No. 2:21-cv-1047-EFB P
11                       Plaintiff,
12              v.                                       ORDER
13    THORNTON, et al.,
14                       Defendants.
15

16          Plaintiff, a county jail inmate proceeding without counsel, has filed a complaint (ECF No.

17   1) and a request for leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915 (ECF No. 2).

18   He has not, however, submitted a certified copy of his trust account statement as required by 28

19   U.S.C. § 1915(a)(2).

20          Accordingly, it is ORDERED that plaintiff shall submit, within thirty days from the date

21   of service of this order, a certified trust account statement to complete his request for leave to

22   proceed in forma pauperis.1 Plaintiff’s failure to comply with this order will result in a

23   recommendation that this action be dismissed without prejudice.

24   DATED: June 21, 2021.

25

26
            1
27              If plaintiff is unable to comply with this order, he must submit to the court a copy of his
     request for a copy of his certified trust account statement along with any responses received from
28   jail officials.
